                                                                      Case 2:19-bk-14137-NB          Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09         Desc
                                                                                                      Main Document    Page 1 of 32


                                                                        1 Elissa D. Miller (CA Bar No. 120029)
                                                                           emiller@sulmeyerlaw.com
                                                                        2 SulmeyerKupetz
                                                                          A Professional Corporation
                                                                        3 333 South Grand Avenue, Suite 3400
                                                                          Los Angeles, California 90071
                                                                        4 Telephone: 213.626.2311
                                                                          Facsimile: 213.629.4520
                                                                        5
                                                                          Attorneys for Sam S. Leslie, Chapter 7
                                                                        6 Trustee

                                                                        7

                                                                        8                                UNITED STATES BANKRUPTCY COURT

                                                                        9                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                       10                                      LOS ANGELES DIVISION
  A Professional Corporation




                                                                       11 In re                                              Case No. 2:19-bk-14137-NB
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 ZETA GRAFF,                                        Chapter 7

                                                                       13                   Debtor.                          COMPLAINT FOR (1) AVOIDANCE AND
                                                                                                                             RECOVERY OF PREFERENTIAL
                                                                       14                                                    TRANSFER, (2) AVOIDANCE AND
                                                                            SAM S. LESLIE, Chapter 7 Trustee,                RECOVERY OF FRAUDULENT
SulmeyerKupetz,




                                                                       15                                                    TRANSFER, AND (3) PRESERVATION
                                                                                            Plaintiff,                       OF PREFERENTIAL AND FRAUDULENT
                                                                       16                                                    TRANSFERS
                                                                                    vs.
                                                                       17                                                    DATE:
                                                                            RED SEA CONSULTANCY FZE,                         TIME: [To Be Set By Summons]
                                                                       18                                                    PLACE:
                                                                                            Defendant.
                                                                       19

                                                                       20

                                                                       21                   For his Complaint for (1) Avoidance and Recovery of Preferential Transfer,
                                                                       22 (2) Avoidance and Recovery of Fraudulent Transfer, and (3) Preservation of Preferential

                                                                       23 and Fraudulent Transfers” (the “Complaint”), plaintiff Sam S. Leslie (“Plaintiff”), the duly

                                                                       24 appointed, qualified, and acting chapter 7 trustee for debtor Zeta Graff (Debtor), hereby

                                                                       25 alleges as follows:

                                                                       26         STATEMENT OF JURISDICTION, NATURE OF PROCEEDING, AND VENUE
                                                                       27           1.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§
                                                                       28 157(b)(1) and 1334(a). This action is a core proceeding under 28 U.S.C. § 157(b)(2)(A),


                                                                            EDM 2684268v1
                                                                      Case 2:19-bk-14137-NB         Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09             Desc
                                                                                                     Main Document    Page 2 of 32


                                                                        1 (F), (H), and (O). This action is a proceeding arising in and/or related to the bankruptcy

                                                                        2 case of In re Zeta Graff, bearing Case No. 2:19-bk-14137-NB (the “Bankruptcy Case”),

                                                                        3 which is a case under chapter 7 of title 11 of the United States Code, 11 U.S.C. § 101 et

                                                                        4 seq., (the “Bankruptcy Code”), and which is pending in the United States Bankruptcy

                                                                        5 Court for the Central District of California, Los Angeles Division (the “Bankruptcy Court”

                                                                        6 or “Court”). Regardless of whether this proceeding is core, non-core, or otherwise,

                                                                        7 Plaintiff consents to the entry of a final order and judgment by the Bankruptcy Court.

                                                                        8 Defendant is hereby notified that Rule 7008 of the Federal Rules of Bankruptcy

                                                                        9 Procedure requires defendant to plead whether consent is given to the entry of a final

                                                                       10 order and judgment by the Bankruptcy Court.
  A Professional Corporation




                                                                       11           2.      Venue properly lies in this judicial district pursuant to 28 U.S.C. §§ 1408
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 and 1409.

                                                                       13           PARTIES AND ALLEGATIONS COMMON TO ALL CLAIMS FOR RELIEF

                                                                       14           3.      On April 11, 2019 (the "Petition Date"), the Debtor filed a voluntary petition
SulmeyerKupetz,




                                                                       15 under Chapter 11 of Title 11 of the United States Code. On August 7, 2019, the case

                                                                       16 was converted to one under Chapter 7 and Sam Leslie was appointed the Trustee and

                                                                       17 has been serving in that capacity since.

                                                                       18           4.      Plaintiff brings this action solely in his capacity as chapter 7 trustee for the
                                                                       19 Debtor's estate and its creditors. To the extent that Plaintiff hereby asserts claims under

                                                                       20 11 U.S.C. § 544(b), Plaintiff is informed and believes, and on that basis alleges thereon,

                                                                       21 that there exists one or more creditors holding unsecured claims allowable under 11

                                                                       22 U.S.C. § 502 or that are not allowable only under 11 U.S.C. § 502(e) who could have

                                                                       23 avoided the respective transfer or obligation under California or other applicable law

                                                                       24 before the Petition Date.

                                                                       25           5.      Plaintiff was appointed as chapter 7 trustee after the Debtor's commenced

                                                                       26 the instant Bankruptcy Case. As a result, Plaintiff does not have personal knowledge of

                                                                       27 the facts alleged in this Complaint that occurred prior to his appointment and, therefore,

                                                                       28 alleges all those facts on information and belief. Plaintiff reserves the right to amend this


                                                                            EDM 2684268v1                                    2
                                                                      Case 2:19-bk-14137-NB         Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09             Desc
                                                                                                     Main Document    Page 3 of 32


                                                                        1 Complaint to allege additional claims against Defendant and to challenge and recover

                                                                        2 transfers made to or for the benefit of Defendant in addition to the transfer alleged in this

                                                                        3 Complaint.

                                                                        4           6.      Plaintiff is informed and believes and, on that basis alleges thereon, that

                                                                        5 defendant Red Sea Consultancy FZE (the “Defendant”) is an entity doing business in the

                                                                        6 State of California. At all relevant times, Defendant was an entity for whose benefit the

                                                                        7 recoverable transfer alleged in this Complaint was made and/or an immediate or mediate

                                                                        8 transferee of such recoverable transfer. Plaintiff is informed and believes that the

                                                                        9 Defendant contends it is an entity with an address in the United Arab Emirates.

                                                                       10           7.      Plaintiff is further informed and believes that to the extent the Defendant
  A Professional Corporation




                                                                       11 exists, it is an entity owned and/or controlled by Nikolas Vomvigiannis, who is the
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 Debtor's brother and therefore, Defendant is an insider of the Debtor.

                                                                       13           8.      One of the assets of this estate is residential real property title of which is

                                                                       14 held by the Debtor located at 1704 Stone Canyon Road, Los Angeles, California (the
SulmeyerKupetz,




                                                                       15 "Property").

                                                                       16           9.      On or about July 13, 2015, a complaint was filed against the Debtor in the

                                                                       17 Superior Court for the State of California commencing Case No. BC587724 for

                                                                       18 defamation and other wrongful acts seeking compensatory and punitive damages (the

                                                                       19 "State Court Action"). In the State Court Action, the Debtor filed an anti-slapp motion

                                                                       20 which was denied. She appealed the ruling and the Court of Appeals affirmed the denial

                                                                       21 of the Motion. This bankruptcy case was filed shortly thereafter.

                                                                       22           10.     The Trustee is informed and believes and thereon alleges that during the

                                                                       23 State Court Action, the Debtor was experiencing financial difficulties and not paying her

                                                                       24 debts as they came due.

                                                                       25           11.     Also during the pendency of the State Court action, on August 18, 2018, the

                                                                       26 Debtor caused to be recorded against the Property a mortgage agreement as Document

                                                                       27 No. 20180829722 (the "Mortgage Agreement"). The Mortgage Agreement was executed

                                                                       28 by the Debtor and by Nikolas Vomvigiannis on behalf of the Defendant and purports to


                                                                            EDM 2684268v1                                    3
                                                                      Case 2:19-bk-14137-NB        Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09            Desc
                                                                                                    Main Document    Page 4 of 32


                                                                        1 secure the repayment of $5 million dollars (the "Transfer"). A true and correct copy of the

                                                                        2 Mortgage Agreement is attached hereto as Exhibit 1.

                                                                        3                                    FIRST CLAIM FOR RELIEF

                                                                        4                 (Avoidance and Recovery of Preferential Transfers Pursuant to

                                                                        5                                     11 U.S.C. §§ 547 and 550)

                                                                        6           12.     Plaintiff realleges and incorporates herein by reference each and every

                                                                        7 allegation contained in paragraphs 1 through 11 of this Complaint as though set forth in

                                                                        8 full.

                                                                        9           13.     Plaintiff is informed and believes, and on that basis alleges thereon, that

                                                                       10 during the one year period prior to the Petition Date, Debtor did not have sufficient funds
  A Professional Corporation




                                                                       11 to pay her debts as they became due and fell behind on her payments to creditors.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12           14.     Plaintiff is informed and believes, and on that basis alleges thereon, that the

                                                                       13 Transfer was made to or for the benefit of Defendant within one year of the Petition Date.

                                                                       14           15.     Plaintiff is informed and believes, and on that basis alleges thereon, that the
SulmeyerKupetz,




                                                                       15 Transfer satisfies the definition of “transfer” as that term is defined in 11 U.S.C. §

                                                                       16 101(54).

                                                                       17           16.     Plaintiff is informed and believes, and on that basis alleges thereon, that the

                                                                       18 Transfer was made to Defendant, for the benefit of Defendant, as an alleged creditor of

                                                                       19 the Debtor at the time of the respective transfer, as the term “creditor” is defined by 11

                                                                       20 U.S.C. § 101(10).

                                                                       21           17.     Plaintiff is informed and believes, and on that basis alleges thereon, that the

                                                                       22 Transfer was a transfer of the Debtor's interest in the Property.

                                                                       23           18.     Plaintiff is informed and believes, and on that basis alleges thereon, that the

                                                                       24 Transfer was for or on account of an alleged antecedent debt owed by the Debtor to the

                                                                       25 Defendant before the preferential transfer was made.

                                                                       26           19.     Plaintiff is informed and believes, and on that basis alleges thereon, that the

                                                                       27 Transfer was made while the Debtor was insolvent.

                                                                       28


                                                                            EDM 2684268v1                                  4
                                                                      Case 2:19-bk-14137-NB          Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09            Desc
                                                                                                      Main Document    Page 5 of 32


                                                                        1           20.       Plaintiff is informed and believes, and on that basis alleges thereon, that the

                                                                        2 Transfer enabled the Defendant to receive more than the Defendant would have received

                                                                        3 if (a) Debtor's bankruptcy case was a case under chapter 7 of title 11 of the United States

                                                                        4 Code; (b) the Transfer had not been made; and (c) the Defendant received payment of

                                                                        5 such debt to the extent provided by title 11 of the United States Code.

                                                                        6           21.       Plaintiff is informed and believes, and on that basis alleges thereon, that

                                                                        7 interest on the Transfer has accrued and continues to accrue from the date the Transfer

                                                                        8 was made.

                                                                        9           22.       Plaintiff is informed and believes, and on that basis alleges thereon, that,

                                                                       10 based on the foregoing, Plaintiff may avoid the Transfer as a lien on the Property or
  A Professional Corporation




                                                                       11 recover the equivalent value thereof for the benefit of the estate from the Defendant
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 pursuant to 11 U.S.C. §§ 547 and 550.

                                                                       13                                     SECOND CLAIM FOR RELIEF

                                                                       14                   (For Avoidance And Recovery Of The Transfer As Intentionally
SulmeyerKupetz,




                                                                       15                   Fraudulent Transfer Pursuant To 11 U.S.C. § 544(b) and 550(a)
                                                                       16                           and Cal. Civil Code § 3439.04(a)(1) and 3439.07)
                                                                       17           23.       Plaintiff realleges and incorporates herein by reference each and every
                                                                       18 allegation contained in paragraphs 1 through 22 of this Complaint as though set forth in

                                                                       19 full.

                                                                       20           24.       Plaintiff is informed and believes, and based thereon alleges, that during

                                                                       21 the four (4) year period preceding the Petition Date, the Transfer was made to or for the

                                                                       22 benefit of Defendant.

                                                                       23           25.       Plaintiff is informed and believes, and based thereon alleges, that the

                                                                       24 Transfer was made with the actual intent to hinder, delay and/or defraud Debtor's

                                                                       25 creditors in that, among other things:

                                                                       26                     a.     the Transfer was made while the Debtor was involved in the State

                                                                       27 Court Litigation;

                                                                       28


                                                                            EDM 2684268v1                                    5
                                                                      Case 2:19-bk-14137-NB        Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09            Desc
                                                                                                    Main Document    Page 6 of 32


                                                                        1                   b.    the Debtor never received $5 million from the Debtor prior to the

                                                                        2 Transfer;

                                                                        3                   c.    the address for the Defendant on the Mortgage Agreement is not an

                                                                        4 address which can be located in the UAE;

                                                                        5                   d.    the Defendant cannot be located on the internet;

                                                                        6                   e.    pursuant to records, Mr. Vomvigiannis, the party who signed the

                                                                        7 Mortgage Agreement on behalf of the Defendant, is the Debtor's brother and resides with

                                                                        8 the Debtor while in the United States;

                                                                        9                   f.    the value of the consideration received by the Debtor from Defendant

                                                                       10 was not reasonably equivalent to the value of the Mortgage Agreement at the time of the
  A Professional Corporation




                                                                       11 Transfer;
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12                   g.    the Transfer effectuated a transfer of substantially all of the Debtor’s

                                                                       13 assets;

                                                                       14                   h.    the Debtor was insolvent at the time of the Transfer or became
SulmeyerKupetz,




                                                                       15 insolvent as a result of or shortly after the Transfer; and

                                                                       16                   i.    the Transfer occurred after the Debtor incurred substantial debt.

                                                                       17           26.     At all relevant times, the Transfer was voidable under California Civil Code

                                                                       18 §§ 3439.04(a) and 3439.07 by one or more creditors who held and hold unsecured

                                                                       19 claims against the Debtor that were and are allowable against the estate under 11 U.S.C.

                                                                       20 § 502 or that were and are not allowable only under 11 U.S.C. § 502(e). These creditors

                                                                       21 include, without limitation, those creditors who are listed in the Debtor’s schedules as

                                                                       22 holding undisputed claims or who have filed proofs of claim against the Debtor's estate.

                                                                       23           27.     Plaintiff is entitled to an order and judgment under 11 U.S.C. §544(b) and

                                                                       24 550(a) that the Transfer is avoided.

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            EDM 2684268v1                                  6
                                                                      Case 2:19-bk-14137-NB        Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09           Desc
                                                                                                    Main Document    Page 7 of 32


                                                                        1                                    THIRD CLAIM FOR RELIEF

                                                                        2      (For Avoidance And Recovery Of The Transfer Pursuant To 11 U.S.C. § 544(b)

                                                                        3                    and 550(a) and Cal. Civil Code § 3439.04(a)(2) or 3439.05

                                                                        4                               and California Civil Code §3439.07)

                                                                        5           28.     Plaintiff realleges and incorporates herein by reference each and every

                                                                        6 allegation contained in paragraphs 1 through 26 of this Complaint as though set forth in

                                                                        7 full.

                                                                        8           29.     The Transfer occurred within four years of the Petition Date.

                                                                        9           30.     Plaintiff is informed and believes, and based thereon alleges, that at the

                                                                       10 time of the Transfer, the Debtor: (i) was engaged in or was about to be engaged in a
  A Professional Corporation




                                                                       11 business or a transaction for which the remaining assets of the Debtor were
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 unreasonably small in relation to the business or transaction; (ii) intended to incur, or

                                                                       13 believed or reasonably should have believed that she would incur, debts beyond her

                                                                       14 ability to pay as they became due; or (iii) the Debtor was insolvent or became insolvent
SulmeyerKupetz,




                                                                       15 as a result of the Transfer.

                                                                       16           31.     At all relevant times, the Transfer was voidable under California Civil Code

                                                                       17 §§ 3439.04(a)(2) or 3439.05 and California Civil Code § 3439.07 by one or more

                                                                       18 creditors who held and hold unsecured claims against the Debtor that were and are

                                                                       19 allowable against their estates under 11 U.S.C. § 502 or that were and are not allowable

                                                                       20 only under 11 U.S.C. § 502(e). These creditors include, without limitation, those creditors

                                                                       21 who are listed in the Debtor’s schedules as holding undisputed claims or who have filed

                                                                       22 proofs of claim against the Debtor's estate.

                                                                       23           32.     Plaintiff is entitled to an order and judgment under 11 U.S.C. §§ 544(b) and

                                                                       24 550(a) that the Transfer is avoided.

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            EDM 2684268v1                                  7
                                                                      Case 2:19-bk-14137-NB        Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09             Desc
                                                                                                    Main Document    Page 8 of 32


                                                                        1                                   FOURTH CLAIM FOR RELIEF

                                                                        2                       (Avoidance And Recovery Of Fraudulent Transfer

                                                                        3                        Pursuant To 11 U.S.C. §§ 548(a)(1)(A) and 550(a))

                                                                        4           33.     Plaintiff realleges and incorporates herein by reference each and every

                                                                        5 allegation contained in paragraphs 1 through 31 of this Complaint as though set forth in

                                                                        6 full.

                                                                        7           34.     Plaintiff is informed and believes, and on that basis alleges thereon, that

                                                                        8 during the two (2) year period preceding the Petition Date, the Debtor made the Transfer

                                                                        9 for the benefit of the Defendant and/or herself.

                                                                       10           35.     The Transfer was made by the Debtor with the actual intent to hinder, delay
  A Professional Corporation




                                                                       11 or defraud the Debtor's creditors.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12           36.     The Transfer was made by the Debtor to or for the benefit of Defendant and

                                                                       13 Defendant did not provide the Debtor with reasonably equivalent value and/or did not

                                                                       14 take such transfer in good faith.
SulmeyerKupetz,




                                                                       15           37.     Plaintiff is entitled to an order and judgment under 11 U.S.C. §§

                                                                       16 548(a)(1)(A) and 550(a) that the Transfer is avoided.

                                                                       17                                    FIFTH CLAIM FOR RELIEF

                                                                       18                        (Avoidance and Recovery Of Fraudulent Transfer
                                                                       19                        Pursuant To 11 U.S.C. §§ 548(a)(1)(B) and 550(a))

                                                                       20           38.     Plaintiff realleges and incorporates herein by reference each and every

                                                                       21 allegation contained in paragraphs 1 through 36 of this Complaint as though set forth in

                                                                       22 full.

                                                                       23           39.     Plaintiff is informed and believes, and based thereon alleges, that by virtue

                                                                       24 of the Transfer: (i) the Debtor was insolvent or became insolvent as a result of such

                                                                       25 transfer; (ii) the Debtor was engaged in or was about to engage in a business or a

                                                                       26 transaction for which her remaining assets were unreasonably small in relation to the

                                                                       27 business or transaction; or (iii) the Debtor intended to incur, or believed or reasonably

                                                                       28


                                                                            EDM 2684268v1                                  8
                                                                      Case 2:19-bk-14137-NB        Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09             Desc
                                                                                                    Main Document    Page 9 of 32


                                                                        1 should have believed that she would incur, debts beyond her ability to pay as they

                                                                        2 became due.

                                                                        3           40.     Plaintiff is entitled to an order and judgment under 11 U.S.C. §§

                                                                        4 548(a)(1)(B) and 550(a) that the Transfer is avoided.

                                                                        5                                    SIXTH CLAIM FOR RELIEF

                                                                        6                               (Recovery Of Fraudulent Transfer or

                                                                        7                         the Value Thereof Pursuant To 11 U.S.C. § 551)

                                                                        8           41.     Plaintiff realleges and incorporates herein by reference each and every

                                                                        9 allegation contained in paragraphs 1 through 39 of this Complaint as though set forth in

                                                                       10 full.
  A Professional Corporation




                                                                       11           42.     Plaintiff is informed and believes, and based thereon alleges, that to the
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 extent that the Defendant is not the initial transferee of the Transfer, Defendant the

                                                                       13 immediate or mediate transferee of the initial transferee of such transfer.

                                                                       14           43.     Plaintiff is informed and believes, and based thereon alleges, that to the
SulmeyerKupetz,




                                                                       15 extent the Defendant is the immediate or mediate transferee of the initial transferee of the

                                                                       16 Transfer, the Defendant did not take such transfer for value and/or in good faith and/or

                                                                       17 without knowledge of the voidability of such transfer.

                                                                       18           44.     The Transfer is recoverable from the Defendant as the immediate or

                                                                       19 mediate transferee of the Transfer that the Debtor made to others with the actual intent to

                                                                       20 hinder, delay or defraud her creditors, including, without limitation, those creditors who

                                                                       21 are listed in the Debtor’s schedules as holding undisputed claims or who have filed proofs

                                                                       22 of claim against the Debtor's estate.

                                                                       23           45.     To the extent the Transfer is avoided, Plaintiff may recover, for the benefit

                                                                       24 of the estate, the Property, or, if the Court so orders, the value of the Property.

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            EDM 2684268v1                                  9
                                                                      Case 2:19-bk-14137-NB         Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09             Desc
                                                                                                     Main Document    Page 10 of 32


                                                                        1                                   SEVENTH CLAIM FOR RELIEF

                                                                        2                   (For Preservation Of Transfer Avoided Under 11 U.S.C. § 551)

                                                                        3           46.      Plaintiff realleges and incorporates herein by reference each and every

                                                                        4 allegation contained in paragraphs 1 through 45 of this Complaint as though set forth in

                                                                        5 full.

                                                                        6           47.      Plaintiff is entitled to an order and/or judgment preserving, for the benefit of

                                                                        7 the estate, the Transfer once avoided.

                                                                        8           WHEREFORE, Plaintiff respectfully prays for judgment against the Defendant Red

                                                                        9 Sea Consultancy FZE as follows:

                                                                       10           ON THE FIRST CLAIM FOR RELIEF:
  A Professional Corporation




                                                                       11           1.       For a judgment that the Transfer is avoided under §§ 547 and 550 and/or
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12 providing any other remedy available under applicable law;

                                                                       13           ON THE SECOND CLAIM FOR RELIEF:
                                                                       14           2.       For a judgment that the Transfer is avoided under §§ 544(b) and 550(a),
SulmeyerKupetz,




                                                                       15 and Cal. Civil Code § 3439.04(a)(1) and 3439.07 and/or providing any other remedy

                                                                       16 available under applicable law;

                                                                       17           ON THE THIRD CLAIM FOR RELIEF:
                                                                       18           3.       For a judgment that the Transfer is avoided under §§ 544(b) and 550(a),
                                                                       19 and Cal. Civil Code § 3439.04(a)(2) or 3439.05 and 3439.07 and/or providing any other

                                                                       20 remedy available under applicable law;

                                                                       21           ON THE FOURTH CLAIM FOR RELIEF:

                                                                       22           4.       For a judgment that the Transfer is avoided under §§ 548(a)(1)(A) and

                                                                       23 550(a) and/or providing any other remedy available under applicable law;

                                                                       24           ON THE FIFTH CLAIM FOR RELIEF:

                                                                       25           5.       For a judgment that the Transfer is avoided under §§ 548(a)(1)(B) and

                                                                       26 550(a) and/or providing any other remedy available under applicable law;

                                                                       27

                                                                       28


                                                                            EDM 2684268v1                                   10
                                                                      Case 2:19-bk-14137-NB        Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09              Desc
                                                                                                    Main Document    Page 11 of 32


                                                                        1           ON THE SIXTH CLAIM FOR RELIEF:

                                                                        2           6.      To the extent the Transfer is avoided, for a judgment that Plaintiff may

                                                                        3 recover, for the benefit of the estate, the Property, or, if the Court so orders, the value of

                                                                        4 the Property, under 11 U.S.C. § 550(a);

                                                                        5           ON THE SEVENTH CLAIM FOR RELIEF:

                                                                        6           7.      Preserving, for the benefit of the estate, the Property once the Transfer is

                                                                        7 avoided under 11 U.S.C. § 551;

                                                                        8           ON ALL CLAIMS FOR RELIEF:

                                                                        9           8.      For costs of suit incurred herein, including, without limitation, attorney’s

                                                                       10 fees; and
  A Professional Corporation




                                                                       11           9.      For such other and further relief as is just and proper.
                               333 SOUTH GRAND AVENUE, SUITE 3400

                                TEL 213.626.2311 • FAX 213.629.4520
                                  LOS ANGELES, CALIFORNIA 90071




                                                                       12

                                                                       13 DATED: October 3, 2019                      SulmeyerKupetz
                                                                                                                      A Professional Corporation
                                                                       14
SulmeyerKupetz,




                                                                       15

                                                                       16                                             By:          /s/ Elissa D. Miller
                                                                                                                            Elissa D. Miller
                                                                       17                                                   Attorneys for Sam S. Leslie, Chapter 7
                                                                                                                            Trustee
                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27

                                                                       28


                                                                            EDM 2684268v1                                   11
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 12 of 32




          EXHIBIT 1
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 13 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 14 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 15 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 16 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 17 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 18 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 19 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 20 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 21 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 22 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 23 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 24 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 25 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 26 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 27 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 28 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 29 of 32
Case 2:19-bk-14137-NB   Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09   Desc
                         Main Document    Page 30 of 32
       Case 2:19-bk-14137-NB                          Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09                                         Desc
                                                       Main Document    Page 31 of 32
  B1040 (FORM 1040) (12/15)

         ADVERSARY PROCEEDING COVER SHEET                                                      ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                 (Instructions on Reverse)

PLAINTIFFS                                                                       DEFENDANTS
SAM S. LESLIE, Chapter 7 Trustee                                                 RED SEA CONSULTANCY FZE
ATTORNEYS (Firm Name, Address, and Telephone No.)                                ATTORNEYS (If Known)
Elissa D. Miller (CA Bar No. 120029)
emiller@sulmeyerlawcom
SulmeyerKupetz, A Professional Corporation
333 South Grand Avenue, Suite 3400
Los Angeles, California 90071
Telephone: 213.626.2311
Facsimile: 213.629.4520
PARTY (Check One Box Only)                                                       PARTY (Check One Box Only)
   Debtor                U.S. Trustee/Bankruptcy Admin                              Debtor                  U.S. Trustee/Bankruptcy Admin
   Creditor              Other                                                      Creditor                Other
   Trustee                                                                          Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Complaint for (1) Avoidance and Recovery of Preferential Transfer, (2) Avoidance and Recovery of Fraudulent
Transfer, and (3) Preservation of Preferential and Fraudulent Transfers – 11 U.S.C. §§ 544(b) and 550(a); 11 U.S.C. §§
548(a)(1)(A) and 550(a); 11 U.S.C. §21 548(a)(1)(B) and 550(a); 11 U.S.C. § 551
                                                                      NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 70 01( 1) – Recovery of Money/Property                                  FRBP 70 01(6) – Dischargeability (continued)
   11-Recovery of money/propert y - §542 turnover of property                       61 -Dischargeability- §523(a)(5 ), domestic support
   12-Recovery of money/property - §547 preference                                   68-Dischargeability - §523(a)(6), willful and malicious injury
   13-Recovery of money/property - §548 fraudulent transfer                          63-Dischargeability - §523(a)(8), student loan
   14-Recovery of money/property - other                                             64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                       (other than domestic support)
   FRBP 70 01 (2) – Validity, Priority or Extent of Lien                             6 5 -Dischargeability - other
   21-Validity, priority or extent of lien or other interest in property
                                                                                 FRBP 70 01(7) – Injunctive Relief
   FRBP 7001( 3) – Approval of Sale of Property                                     71 -Injunctive relief- imposition of stay
   31-Approval of sale of property of estate and of a co-owner - §363(h)            72-Injunctive relief - other

    FRBP 7001(4 ) – Objection/ Revocation of Discharge                           FRBP 70 01(8) Subordination of Claim or Interest
   41-Objection/re vocation of discharge - §727(c),(d),(e)                          81 -Subordination of claim or interest

   FRBP 7001(5) – Revocation of Confirmation                                     FRBP 70 01(9) Declaratory Judgment
   51-Revocation of confirmation                                                    91 -Declaratory judgment

   FRBP 7001(6) – Dischargeability                                               FRBP 70 01(10) Deter mi nation of Remove d Act ion
   6 6 -Dischargeability - §523(a)(1),(14),(14A) priority tax claims                01 -Determination of removed claim or cause
   62-Dischargeability - §523(a)(2), false pretenses, false representation,
        actual fraud                                                             Other
   67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny      SS-SIPA Case - 15 U.S.C. §§78aaa et.seq.
                                                                                    02-Other (e.g. other actions that would have been brought in state court
                      (continued next column)                                          if unrelated to bankruptcy case)

   Check if this case involves a substantive issue of state law                    Check if this is asserted to be a class action under FRCP 23
   Check if a jury trial is demanded in complaint                                  Demand $
Other Relief Sought



                                                                                                                                    American LegalNet, Inc.
                                                                                                                                    www.FormsWorkFlow.com
       Case 2:19-bk-14137-NB               Doc 116 Filed 10/03/19 Entered 10/03/19 11:33:09                                 Desc
                                            Main Document    Page 32 of 32
  B1040 (FORM 1040) (12/15)

              BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                               BANKRUPTCY CASE NO.
ZETA GRAFF                                   2:19-bk-14137-NB
DISTRICT IN WHICH CASE IS PENDING                                     DIVISION OFFICE                    NAME OF JUDGE
CENTRAL                                                               LOS ANGELES                        HON. NEIL W. BASON
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                      DEFENDANT                                                 ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                    NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
/s/Elissa D. Miller




DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

October 3, 2019                                                       Elissa D. Miller



                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of
 pleadings or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is
 largely self-explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented
 by an attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.




                                                                                                                  American LegalNet, Inc.
                                                                                                                  www.FormsWorkFlow.com
